DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an applications filed in China on 1/03/2019. It is noted, however, that applicant has not filed a certified copy of the CN201910004663.3 and CN201910004275.5 applications as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 10 recites the limitations "the first pattern", “the second pattern” and “the first direction”.  There is insufficient antecedent basis for these limitations in the claim.  Dependent claims 11-17 do not clarify and are likewise rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Saitou et al., (US 2005/0088344), hereinafter Saitou, in view of Song et al., (US 2014/0158987), hereinafter Song.

Regarding claim 1 Saitou discloses an antenna (Fig. 12 shows an antenna; see also paragraph 0002) configured to transmit or receive a signal (e.g., paragraph 0002), comprising: an antenna electrode (Fig. 12, at 37) on the base substrate; wherein the antenna electrode comprises: a first conductive line (Fig. 12, at 4) abutting an edge portion of the conductive layer and electrically connected to the edge portion of the conductive layer (e.g., paragraph 0069 “reference numerals 37 and 38 are antenna conductor 1, 2 side ends of the feed conductors 3, 4, and the feed conductors 3, 4, are electrically connected to the antenna conductors 1, 2 at these sections”).

Song discloses using a substantially transparent base substrate (e.g., paragraph 0007 “transparent substrate”) and a substantially transparent conductive layer (e.g., paragraph 0025 “optically transparent diversity antenna”); wherein an electrical conductivity of the first conductive line is greater than an electrical conductivity of the substantially transparent conductive layer (paragraph 0027).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Saitou in accordance with the teaching of Song regarding the use of transparent base substrates in order to enable to integration and formation of optically transparent active and passive devices in or on surfaces (Song, paragraph 0001) which is practical and economic to use existing space on vehicles or aircrafts to design antennas to avoid space restrictions (Song, paragraph 0002).



    PNG
    media_image1.png
    893
    975
    media_image1.png
    Greyscale



Regarding claim 2 Saitou further discloses the antenna of claim 1, when the antenna is configured to transmit or receive a signal (e.g., paragraph 0002).
Saitou does not disclose wherein the substantially transparent conductive layer comprises a high current density portion which comprises the edge portion of the substantially transparent conductive layer; and a current density in the high current density portion of the substantially transparent 
Song discloses wherein the substantially transparent conductive layer comprises a high current density portion (e.g., paragraph 0027) which comprises the edge portion of the substantially transparent conductive layer; and a current density in the high current density portion of the substantially transparent conductive layer is greater than a current density in other portions of the substantially transparent conductive layer (e.g., paragraph 0027).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Saitou in accordance with the teaching of Song regarding the use of transparent base substrates and substantially transparent conductive layers that  comprise a high current density portion in order to enable to integration and formation of optically transparent active and passive devices in or on surfaces (Song, paragraph 0001) which is practical and economic to use existing space on vehicles or aircrafts to design antennas to avoid space restrictions (Song, paragraph 0002).

Regarding claim 3 Saitou further discloses the antenna of claim 1, wherein the substantially transparent conductive layer comprises a first pattern (Fig 12, at 1) having a first feed point  (Fig 12, at 37) and a second pattern  (Fig 12, at 2) having a second feed point (Fig 12, at 38) spaced apart from each other; a first width along a first direction (Fig. 12, at the dotted AS axis), of the first pattern, gradually increases along a second direction substantially perpendicular to the first direction (Fig 12, at 1 gradually increases along a second direction substantially perpendicular to the first direction); and a second width along the first direction, of the second pattern, gradually increases along a third direction substantially opposite to the second direction and substantially perpendicular to the first direction (Fig 12, at 2 gradually increases along a third direction substantially opposite to the second direction).

Regarding claim 4 Saitou further discloses the antenna of claim 3, wherein the first pattern and the second pattern have a two-fold symmetry with respective to a two-fold axis intersecting a midpoint of a line connecting the first feed point and the second feed point0 (Fig. 12, at 1 and 2 have symmetry along axis AS), and perpendicular to the substantially transparent base substrate; and the first pattern and the second pattern have a substantially mirror symmetry with respect to a plane of mirror symmetry intersecting the midpoint of the line connecting the first feed point and the second feed point, and perpendicular to the substantially transparent base substrate (Fig. 12, at 1 and 2 and at 37 and 38 have symmetry along axis AS).

Regarding claim 5 Saitou further discloses the antenna of claim 3, to wherein the first feed point and the second feed point are closest points between the first pattern and the second pattern with respect to each other (Fig. 12, at 1 and 2 and feed points 37 and 38).

Regarding claim 6 Saitou further discloses the antenna of claim 3, wherein the first pattern has a substantial isosceles right triangular shape having the first feed point as one of its apexes (Fig. 12, at 1 and 37); the second pattern has a substantially isosceles right triangular shape having the second feed point as one of its apexes (Fig. 12, at 2 and 38); and the edge portion of the substantially transparent conductive layer comprises at least a portion of two right angle sides of the first pattern connected to the first feed point (Fig. 12, at 37), and at least a portion of two right angle sides of the second pattern connected to the second feed point (Fig. 12, at 38).

Regarding claim 8 Saitou further discloses the antenna of claim 1, wherein the first conductive line is on a side of the edge portion of the substantially transparent conductive layer away from the 

Regarding claim 9 Saitou further discloses the antenna of claim 1, wherein the first conductive line is abutting the edge portion of the substantially transparent conductive layer along a side wall of the edge portion of the substantially transparent conductive layer (e.g., paragraph 0069 “reference numerals 37 and 38 are antenna conductor 1, 2 side ends of the feed conductors 3, 4, and the feed conductors 3, 4, are electrically connected to the antenna conductors 1, 2 at these sections”).

Regarding claim 10 Saitou as best understood further discloses the antenna of claim 1, further comprising a first feed line (Fig. 12, at 6) electrically connected to the first pattern (Fig. 12, at 6) through the first feed point (Fig. 12, at 37); and a second feed line (Fig. 12, at 5) electrically connected to the second pattern (Fig. 12, at 2) through the second feed point (Fig. 12, at 38); wherein a third width along a fourth direction, of the first feed line, gradually increases along a fifth direction substantially perpendicular to the fourth direction (Fig. 12, at 6); a fourth width along a sixth direction, of the second feed line, gradually increases along a seventh direction substantially perpendicular to the sixth direction (Fig. 12, at 7); the fourth direction and the six direction are substantially perpendicular to the first direction (Fig. 12, at 6 and 7); and the fifth direction and the seventh direction are substantially parallel to the first direction.

Regarding claim 11 Saitou as best understood further discloses the antenna of claim 10, wherein the first feed line and the second feed line have a substantially mirror symmetry with respect to the plane of mirror symmetry (Fig. 12, at 5 and 6 and axis AS).

Regarding claim 12 Saitou as best understood further discloses the antenna of claim 10, wherein the first feed line and the second feed line have a substantially right triangular shape (Fig. 12, at 5 and 6); and one of two right angle sides of the first feed line is directly adjacent to one of two right angle sides of the second feed line (Fig. 12, at 5 and 6).

Regarding claim 13 Saitou as best understood further discloses the antenna of claim 10, further comprising: a second conductive line (Fig. 12, at 3) abutting an edge portion of the first feed line and electrically connected to the edge portion of the first feed line; and a third conductive line (Fig. 12, at 4) abutting an edge portion of the second feed line and electrically connected to the edge portion of the second feed line (see also Fig. 5 at 1, 2, 3, 4, and 24 and Fig. 9, at 1, 2, 3, 4, and 24).

Regarding claim 14 Saitou as best understood further discloses the antenna of claim 13, wherein the edge portion of the first feed line comprises substantially an entirety of a perimeter of the first feed line (Fig. 12, at 4 and 6); and the edge portion of the second feed line comprises substantially an entirety of a perimeter of the second feed line (Fig. 12, at 3 and 5).

Regarding claim 15 Saitou as best understood further discloses the antenna of claim 13, wherein the second conductive line is on a side of the edge portion of the first feed line away from the substantially transparent base substrate (Fig. 12, at 3); and the third conductive line is on a side of the edge portion of the second feed line away from the substantially transparent base substrate (Fig. 12, at 4).



Regarding claim 17 Saitou as best understood further discloses the antenna of claim 13, wherein the substantially transparent conductive layer, the first feed line, and the second feed line are in a same layer and comprise a same conductive material (e.g., Fig. 2, at 1, 2, 3, and 4); and the first conductive line, the second conductive line, and the third conductive line are in a same layer and comprise a same conductive material (e.g., Fig. 2, at 1, 2, 3, and 4).

Regarding claim 18 Saitou as best understood further discloses the antenna of claim 14, further comprising a first metal structure (e.g., Fig. 9, at 24-1) and a second metal structure (Fig. 9, at 24-2); wherein the first metal structure is electrically connected to a first side of the first feed line away from the first feed point (e.g., Fig. 9, at 4 and 24); and the second metal structure is electrically connected to a second side of the first feed line away from the second feed point (e.g., Fig. 9, at 3 and 24).

Regarding claim 19 Saitou does not disclose a smart window, comprising the antenna of claim 1, and one or more signals lines connected to the antenna.
Song discloses a smart window, comprising the antenna of claim 1, and one or more signals lines connected to the antenna (e.g., abstract “an apparatus, system, and/or method are described to enable optically transparent reconfigurable integrated electrical components, such as antennas and RF circuits to be integrated into an optically transparent host platform, such as glass”).
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Saitou in view of Song as applied to claim 3 above, and further in view of Boyanov (US 2017/0207120), hereinafter Boyanov.

Regarding claim 7 Saitou further discloses the antenna of claim 3 a distance between the first feed point and the second feed point is in a range of approximately 0.1 mm to approximately 10 mm (paragraph 0074; see also paragraph 0043).
Saitou does not explicitly disclose wherein a first normal distance between the first feed point to a side of the first pattern away from the first feed point is in a range of approximately 10 mm to approximately 100 mm (paragraph 0070); a second normal distance between the second feed point to a side of the second pattern away from the second feed point is in a range of approximately 10 mm to approximately 100 mm.
	Boyanov discloses wherein a first normal distance between the first feed point to a side of the first pattern away from the first feed point is in a range of approximately 10 mm to approximately 100 mm (paragraph 0028); a second normal distance between the second feed point to a side of the second pattern away from the second feed point is in a range of approximately 10 mm to approximately 100 mm (paragraph 0028).
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Song.

Regarding claim 20 Song discloses a method of fabricating an antenna configured to transmit or receive a signal (Fig. 2, at 260), comprising: providing a substantially transparent base substrate (e.g., paragraph 0007 “transparent substrate”); and forming an antenna electrode (e.g., paragraph 0025) on the substantially transparent base substrate; wherein forming the antenna electrode comprises forming a substantially transparent conductive layer (e.g., paragraph 0025 “optically transparent diversity antenna”) on the substantially transparent base substrate.
Song does not explicitly disclose in a single embodiment forming a first conductive line abutting an edge portion of the substantially transparent conductive layer and electrically connected to the edge portion of the substantially transparent conductive layer; wherein an electrical conductivity of the first conductive line is greater than an electrical conductivity of the substantially transparent conductive layer.
Song teaches forming a first conductive line (Fig. 12, at 4) abutting an edge portion of the substantially transparent conductive layer and electrically connected to the edge portion of the substantially transparent conductive layer; wherein an electrical conductivity of the first conductive line is greater than an electrical conductivity of the substantially transparent conductive layer (e.g., paragraph 0027).
.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang (US 2002/0152606) and Daniel (US 2018/0323492) disclose the use of transparent substrates and antennas with features considered relevant to the currant application.  The ISR .
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DAVID E LOTTER/               Examiner, Art Unit 2845